Citation Nr: 0317973	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board on June 12, 1998.  The June 1998 
Board decision denied entitlement to service connection for 
hypertension and for residuals of a head injury and also 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a heart disorder.  The veteran appealed the 
Board's June 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon Motions for 
Remand and to Stay Further Proceedings by the Secretary of 
Veterans Affairs and the veteran, issued an Order dated April 
20, 2001, which vacated the Board's June 1998 decision.

On July 26, 2002, the Board entered a decision that denied 
the veteran's application to reopen the claim of entitlement 
to service connection for a heart disorder.  The Board's July 
2002 decision was vacated by a Board decision dated in March 
2003.


REMAND

The Court Order vacating the June 1998 Board decision noted 
that VA had not reviewed the veteran's claims under the 
Veterans Claims Assistance Act of 2000, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the issues on appeal, the Board determined that additional 
evidentiary and notice development were required, and it 
undertook actions to further develop the evidence.  This 
newly developed evidence (November 2002 VA examination) has 
now been associated with the claims folder.

In May 2003, however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the Board's 
new duty-to-assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir 2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Therefore, it is 
apparent that the Board must remand the veteran's claims for 
a review as to whether the veteran has been properly notified 
of the VCAA and to determine whether all evidence needed to 
consider the claims has been obtained, and for the issuance 
of a supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  Additional development contemplated 
by the VCAA should be undertaken, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA.

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




